Title: From Benjamin Franklin to William Strahan, 3 October 1775
From: Franklin, Benjamin
To: Strahan, William


Philadelphia, October 3, 1775.
Since my Arrival here I have received Four Letters from you, the last dated August 2. all filled with your Reasonings and Persuasions, and Arguments and Intimidations on the Dispute between Britain and America, which are very well written, and if you have shewn them to your Friends the Ministers, I dare say, they have done you Credit. In Answer I can only say that I am too fully engaged in actual Business to write much; and I know your Opinions are not easily changed. You wish me to come over with Proposals of Accommodation. Your Ministers have made that impracticable for me, by prosecuting me with a frivolous Chancery Suit in the Name of Whately, by which, as my Sollicitor writes me, I shall certainly be imprisoned if I appear again in England. Nevertheless, send us over hither fair Proposals of Peace, if you choose it, and no body shall be more ready than myself to promote their Acceptation: For I make it a Rule not to mix personal Resentments with Public Business. They have voted me here 1000. Dollars per Annum as Postmaster General, and I have devoted the whole Sum to the Assistance of such as have been disabled in the Defence of their Country, that I might not have, or be suspected to have the least interested Motive for keeping the Breach open. My Love to Mrs. Strahan and Peggy. I am ever Dear Sir, your affectionate humble Servant 
B. Franklin.

Present my respectful Compliments to my dear Friend Sir John Pringle; and to Mr. Cooper when you see him. I am to set out for the Camp tomorrow.
  Copy.
  To William Strahan Esqr.

 
Docketed: Philadelphia, October 3. 1775. Copy of a Letter from Dr. Benjn. Franklin to William Strahan Esqr.
